Case 2:19-cv-03605-MRW Document 29 Filed 06/02/20 Pagelof1 Page ID #:83

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-3605 MRW Date June 2, 2020

 

Title Rafael Arroyo, Jr. v. Nader Wareh

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

The parties filed a stipulation to dismiss this action. (Docket 27). IT IS STIPULATED by and
between the parties that this action is dismissed with prejudice as to all parties; each party to bear
his/her/its own attorneys’ fees and costs.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
